TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00022-CV


                                  Desirold Bennett, Appellant

                                                 v.

                  Colonial Property Agent for J. Michael Burbige, Appellee




             FROM COUNTY COURT AT LAW NO. 1 OF BELL COUNTY
        NO. 88462, THE HONORABLE JEANNE PARKER, JUDGE PRESIDING


                            MEMORANDUM OPINION


               Appellant’s brief was originally due on April 8, 2019. On June 14, 2019, this

Court sent a notice to appellant informing him that his brief was overdue and that a failure to file

a satisfactory response by June 24, 2019, would result in the dismissal of this appeal for want of

prosecution.   To date, appellant has not filed a brief or a motion for extension of time.

Accordingly, we dismiss this appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                              __________________________________________
                                              Chari L. Kelly, Justice

Before Justices Goodwin, Baker, and Kelly

Dismissed for Want of Prosecution

Filed: August 2, 2019